Citation Nr: 0601036	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  95-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected strained 
abdominal muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision.  In April 1999, 
June 2003, and March 2004, the Board remanded the case for 
further development.  The case is now before the Board for 
final appellate determination.  

In his substantive appeal to the Board, the veteran raises a 
claim for an increased evaluation of his service-connected 
strained abdominal muscle.  The Ro has not acted upon this 
claim and it is referred to that office for appropriate 
action.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's current low back disability is unrelated to 
his service or any incident therein.

3.  The veteran's current low back disability has not been 
aggravated by his service-connected strained abdominal 
muscle.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in July 2003, March 2004, July 2004, and 
January 2005, the RO informed the appellant of the provisions 
of the VCAA.  More specifically, these letters notified the 
appellant that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to his appeal but that 
he had to provide enough information so that VA could request 
the relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in June 1994, as well as several supplemental 
statements of the case (SSOC) in September 1994 October 1997, 
July 2000, September 2003, December 2003, and September 2005 
in which the appellant and his representative were advised of 
all the pertinent laws and regulations regarding his claim 
for service connection for a low back disability.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional arguments, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2003 
SSOC contained the pertinent language from the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the letters notifying him of the VCAA may 
not have technically informed the appellant of each element 
of the VCAA, the appellant was nonetheless properly notified 
of all the provisions of the VCAA by the September 2003 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notices and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claim was adjudicated in 
March 1994.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the veteran were not given 
prior to the first adjudication of the claim, the content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notices 
were provided, the case was readjudicated in a September 2005 
SSOC.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  


Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Service medical records and VA examination reports dated in 
September 1994, August 1999, March 2003, February 2005, and 
August 2005 have been obtained, and there is no contention 
that additional relevant records have not been obtained.  The 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a 10 percent degree within on year of service discharge, 
as discussed below.

There is no question that the veteran has a current low back 
disability.  At a VA examination in April 1993, a CT scan 
showed a herniated nucleus pulposus at the  L5 level 
compressing the L5 nerve root.  Subsequent VA examinations 
confirm this finding.  An MRI also indicated mild 
degenerative disk disease of the L5-S1.

Service medical records show that in November 1989, the 
veteran complained of low back pain while running and of 
recurrent back pain.  In December 1989, he complained of low 
back pain following a muscle contusion in the back while 
playing basketball.  The veteran opted out of having a 
separation examination and accordingly there is no report at 
service discharge.  The Board finds that the weight of the 
evidence demonstrates that the two reports of low back pain 
during the veteran's service are not sufficient to establish 
chronicity of such claimed disorder during service.  38 
C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current low back disability.  38 C.F.R. § 3.303(b).  With 
regard to the continuity of post-service symptomatology, the 
veteran has indicated that he experienced problems with his 
back post-discharge but that he did not receive treatment for 
his disability (as indicated in a statement received in 
February 1994).  Additionally, at a VA examination in October 
1992, the veteran's musculoskeletal system was noted to be 
grossly within normal limits and no complaints were made as 
to his low back.  Accordingly, in light of the veteran's own 
admission of lack of records and the VA examination report 
showing no complaints or diagnosis referable to the back 
conducted within one year of separation, there is 
insufficient medical proof to establish that the veteran 
experienced a continuity of symptoms after separation from 
service sufficient to grant service connection. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In this case, there is no evidence establishing a 
direct medical nexus between military service and the 
veteran's current low back disability.  VA afforded the 
veteran an etiology examination in August 1999 for which the 
examiner reviewed medical records and the claims folder.  The 
examiner stated that the veteran had minimal degenerative 
disc disease at L5/S1 and that he did not have motor, 
sensory, or reflex loss.  He further opined that the 
veteran's herniated nucleus pulposus was not related to the 
muscle contusion he sustained in December 1989 (in service). 

Pursuant to the Board's March 2004 remand, an examination in 
February 2005 was ordered.  The examiner noted the veteran's 
complaints of right testicular, right lower extremity, and 
right inguinal pain.  Upon physical examination of the 
veteran, the examiner noted that the only finding of any 
significance was the veteran's weakness in his right hip 
iliopsoas muscle, which was most likely related to pain, and 
seemingly right straight leg raise that was positive at 30 
degrees, which also could be related to the veteran's pain.  
The examiner went on to state that it was not clearly obvious 
whether any of this was related to a lumbar spine injury; 
however, the examiner did not think that the back problems 
were related to abdominal strain.  He concluded that the 
veteran's low back complaints were at least as likely as not 
due to his military service and that his low back disability 
was less likely than not due to his chronic abdominal muscle 
strain.  

In August 2005, the same VA examiner who conducted the 
February 2005 examination added an addendum to his report 
upon review of the claims folder.  The examiner noted the 
veteran's complaints of pain including testicular and 
inguinal pain but found that that pain was not clearly 
related to his lumbar spine.  The examiner stated that there 
was no connection with the veteran's current symptomatology 
and his military service.  The examiner opined that the 
veteran's current complaints of back disability are not 
related to service.  

Upon review of the evidence, the Board finds that the 
veteran's current low back disability is not related to 
service.  While the veteran clearly has a current low back 
disability and problems with his low back were noted in 
service, there is no medical opinion which links his current 
disability to service.  While the February 2005 VA examiner 
noted that the veteran's current low back disability was at 
least as likely as not due to his military service, that same 
VA examiner added an addendum to his report in his August 
2005 report.  After review of the claims folder, the examiner 
found that the veteran's current disability was not related 
to service.  Additionally, the August 1999 examination report 
similarly noted that current disability was not related to 
service.  Without a medical opinion which links current 
disability to service, service connection for a low back 
disability is not warranted.  

The Board also notes the veteran's suggestion that his low 
back disability could have been aggravated by his service-
connected disability (such as in his brief dated in March 
2004).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability. 38 C.F.R. § 3.303, 3.310.  Although the 
veteran is service connected for strained abdominal muscle, 
there is no evidence that the veteran's low back disability 
was either caused or aggravated by his service connected 
strained abdominal muscle.  In fact, the February 2005 VA 
examination report noted that the veteran's low back 
disability was less likely than not due to his chronic 
abdominal muscle strain.  Therefore, secondary service 
connection is not warranted in this case.  

To the extent that the veteran himself has claimed that he 
has a low back disability related to service and/or is 
secondary to his service-connected strained abdominal muscle, 
as a layman, he has no competence to give a medical opinion 
about the etiology of a condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that a low back disability was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a low back disability 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


